United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                     June 14, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-10601


                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                   VERSUS


                         JAMES RUSSELL REASONER,

                                                    Defendant-Appellant.



           Appeal from the United States District Court
                For the Northern District of Texas
                            (4:02-CR-144-3-A)


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

      James Russell Reasoner pleaded guilty pursuant to a written

plea agreement to distribution of a controlled substance. The pre-

sentence report (“PSR”) and its addenda, applying the 2002 version

of the Sentencing Guidelines, determined that Reasoner had a total

offense level of 35 and a criminal history category of I.              This

calculation included a six-level increase in Reasoner’s offense

level   pursuant   to   U.S.S.G.   §   2D1.1(b)(5)(C)   for   creating      a


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
substantial risk of harm to the life of a minor during Reasoner’s

manufacture of methamphetamine.         Reasoner appeals the enhancement

and   the   district    court’s   denial      of   his    third    motion      for    a

continuance.     We affirm the sentence and hold the district court

did not abuse its discretion in denying Reasoner’s third motion for

a continuance.

                                  BACKGROUND

      In August 2000, federal investigators received information

from a confidential informant that members of the Texas Aryan

Brotherhood (the “Aryan Brotherhood”) were distributing firearms

and methamphetamine in the Dallas-Fort Worth area. The information

also identified Reasoner, who was not a member of the Aryan

Brotherhood,       as     the   Aryan       Brotherhood’s         methamphetamine

manufacturer and supplier.

      To investigate this information, the authorities used the

services of an undercover officer who had infiltrated the Aryan

Brotherhood.       This    undercover   officer        eventually       was    led   to

Reasoner’s apartment, located at 2200 Aden Road, No. 1411, in Fort

Worth to purchase methamphetamine.            On the way to the apartment,

the   undercover    officer     was   told    by   a     leader    of    the    Aryan

Brotherhood “that Reasoner was the best source for methamphetamine

he had ever had,” and that the Aryan Brotherhood “helped Reasoner

start his methamphetamine lab with the needed chemicals.”

      On August 28, 2001, the undercover officer purchased 19.45

grams of methamphetamine from Reasoner for $1,200.00.                          Before

                                        2
leaving the apartment, Reasoner told the undercover officer that he

could cook more methamphetamine for him if necessary.                      Reasoner

also   said    that      he   normally    cooked    four     to   five    ounces   of

methamphetamine “every few days.”

       On August 30, 2001, the undercover officer met again at

Reasoner’s apartment.          This time, the undercover officer purchased

25.97 grams of methamphetamine from Reasoner for $1,400.00.

       On November 7, 2001, Reasoner was arrested in his apartment.

On   December       5,   2002,    the    United    States     filed   a   one-count

superseding information, charging Reasoner with distribution of

less than 50 grams of methamphetamine, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C).             On December 6, 2002, Reasoner filed a

waiver of indictment, along with a plea agreement and a factual

resume.      On that same date, Reasoner pleaded guilty to the single

count of the information.

       The    PSR    held     Reasoner    accountable       for   45.42   grams    of

methamphetamine, resulting in a base offense level of 24.                   The PSR

also assessed a two-level enhancement based on the presence of a

firearm during one of Reasoner’s drug sales, bringing the adjusted

offense level to 26.          The PSR then deducted three levels based on

Reasoner’s acceptance of responsibility, and calculated the final

offense level at 23.          The PSR also contained a lengthy recitation

of other charges then pending against Reasoner in various state

courts, dating between 1999 and 2002.              All of these charges dealt

with the manufacture, distribution, or possession of drugs.                   Based


                                           3
on these other pending cases, the PSR suggested that an upward

departure might be warranted pursuant to U.S.S.G. §§ 5H1.9, 5K2.0,

5K2.21, and 1B1.4.

      The United States objected to the PSR, arguing that the other

pending offenses should be treated as relevant conduct rather than

as a basis for a potential upward departure.                         In an Addendum to the

PSR, the probation officer accepted the government’s objection.

Taking    the     relevant      conduct      into       account,      the     Addendum     held

Reasoner responsible for 1,654 kilograms of methamphetamine, making

his base offense level 34.             The Addendum also assessed a six-level

enhancement         pursuant     to        U.S.S.G.      §     2D1.1(b)(5)(C)         because

Reasoner’s manufacturing of methamphetamine on November 7, 2001,

created a substantial risk of harm to the life of a minor.                                 This

brought      Reasoner’s      adjusted        offense         level    to     42,   and    after

deducting the three levels for acceptance of responsibility, fixed

his total offense level at 39.

      After     Reasoner’s       plea,       the    district         court    scheduled        his

sentencing for March 7, 2003. On February 24, 2003, Reasoner filed

a   motion    for    continuance,          reciting      that    he     had    received        the

Addendum to the PSR holding him responsible for relevant conduct,

and that he needed “additional time to investigate and get the

substances      tested     to   determine          if   there    is     material      that      is

included     in     the   weight      of    the    substance         that    should      not    be

included.”        The district court granted the motion so that both

Reasoner and the government would “have sufficient time to be


                                               4
prepared    at   the        sentencing    hearing   to    fully     develop       their

respective positions on the matters mentioned in the February 10,

2003,    Addendum      of     the   Probation    Officer.”         Sentencing      was

rescheduled for April 25, 2003.

      On April 23, 2003, Reasoner filed a second motion to continue

the sentencing because the “laboratory substance analysis has not

yet been completed.”           The district court granted the motion “so

that the government and defendant both will have sufficient time to

be prepared at the sentencing hearing.” Sentencing was rescheduled

for May 16, 2003.

      Reasoner objected to the Addendum, lodging several complaints

about the drug quantities used to calculate his offense level.                      He

also objected to the six-level enhancement for endangering a minor

alleging that “[w]ith the limited amount of dangerous material in

the apartment, only the defendant could have been at a substantial

risk of harm.”

      Responding to Reasoner’s objections, a Second Addendum to the

PSR substantially reduced the quantity of drugs attributed to him.

This reduction took four levels off of Reasoner’s base offense

level, reducing it to 30. This made Reasoner’s total offense level

35.     Combined with a Criminal History Category of I, this fixed

Reasoner’s sentencing range at 168 to 210 months.

      On   May   14,        2002,   Reasoner    filed     a     third    motion    for

continuance.        In   support     of   the   motion,       Reasoner   stated    the

following:


                                           5
       Defendant’s attorney was notified on May 13, that an
       addendum to the presentence report was being prepared by
       the probation office that could significantly impact the
       defendant’s sentence. Defendant’s attorney will not have
       time to properly consult with the Defendant prior to
       May 16 nor will Defendant’s attorney be able to properly
       prepare for the sentencing hearing.

The district court denied this motion.

       Reasoner’s sentencing hearing was held on May 16, 2003.                    At

the start of the hearing, Reasoner’s attorney complained that he

had just received the Second Addendum to the PSR the day before the

hearing.    Reasoner’s attorney acknowledged that the impact of the

Second    Addendum      was    to   “[reduce]       the    sentencing     range   for

[Reasoner] very significantly from the one that existed before.”

When    pressed   for     a    specific       complaint,     Reasoner’s     attorney

responded that he had a problem with the finding concerning “96.13

net grams of a mixture containing methamphetamine.”

       After conferring with the probation officer, the district

court determined        that    there   was     a   mathematical   error     in   the

calculation of the total amount, and that the actual total should

be 95.77 grams.         Reasoner’s attorney agreed that this amended

figure was “consistent” with his calculations. Reasoner’s attorney

also questioned another drug calculation, alleging it was “waste

water.”    After considering Reasoner’s evidence and argument on the

issue, the district court agreed with him, and reduced the amount

of drugs attributed to him.          As to one disputed item, the district

court held that it “probably should be” reduced, but that instead

of calculating the reduction, “I think the best thing to do is just


                                          6
eliminate [those] 24.32 grams . . . .”   Specifically, the district

court amended the findings of the Second Addendum to the PSR as

follows:

     In paragraph three on page 2 of the second addendum, I
     find that the number 96.13 should be reduced to 71.45,
     and that the number 192.26 should be reduced to 142.50.
     In the paragraph that is immediately below the paragraph
     four on that page, I find that the 384.26 should be
     reduced to 334.5, and that the 860.26 should be reduced
     to 810.5.

     As the district court noted, these changes did not affect

Reasoner’s sentencing range. Reasoner’s attorney acknowledged that

the court’s rulings “took care of” all his objections.

     Also during the sentencing hearing the district court heard

testimony addressing Reasoner’s objection to the six-level increase

for creating a substantial risk of harm to the life of a minor

during the manufacture of methamphetamine.

     Mark Thorne testified that he is a sergeant with the Fort

Worth Police Department and was the first officer to approach

Reasoner’s apartment on November 7, 2001.        The apartment was

located in a complex with several hundred occupants.       Sergeant

Thorne described the area around the apartment as “a very crowded

area.”    Reasoner’s apartment was located at the top of a flight of

stairs.    Just before he went up the stairs to knock on Reasoner’s

door, Sergeant Thorne saw a woman he estimated to be forty years

old pushing a stroller containing a baby and accompanied by a

four-year-old child at the bottom of those stairs.

     Sergeant Thorne went up the stairs.      As he knocked on the


                                  7
door, he could smell fumes coming from inside the apartment.           When

Reasoner opened the door to the apartment, the smell from inside

was so strong that Sergeant Thorne started coughing.            Sergeant

Thorne had trouble talking to Reasoner because of the fumes.

Sergeant Thorne finally managed to ask Reasoner if there was a drug

lab operating in the apartment, and Reasoner admitted that there

was.    Sergeant Thorne ordered Reasoner to sit down near the front

door while he made a check of the apartment to see if there were

any other people inside.    Because of the intensity of the fumes in

the apartment, Sergeant Thorne tried, but failed, to hold his

breath as he searched the apartment. Sergeant Thorne saw a shotgun

or a long rifle inside the apartment.    As he continued his search,

he was concerned that if there was anyone else in the apartment who

might discharge a weapon, the muzzle flash “would set this place

off.”    In addition to causing him trouble breathing, the fumes in

the apartment made Sergeant Thorne’s eyes water and made him feel

his “health was in extreme danger.”

       Dale Malugani is a Fort Worth Police Officer assigned to the

DEA Task Force.     He was one of the officers who processed and

dismantled   Reasoner’s   drug   lab.   When   he   first    entered   the

apartment, the fumes inside were “very irritating.”         The apartment

had to be ventilated by opening all of the doors and windows to let

the fumes out.    Even after ventilation, Officer Malugani and the

other officers had to wear special protective clothing and other




                                   8
gear to work inside the apartment.1

      Based   on   his   observations    inside   the   apartment,   Officer

Malugani discovered that Reasoner was using the “red phosphorous”

method to cook methamphetamine.         He described the “red phosphorus”

method as being “far more dangerous” than the other methods used to

manufacture    methamphetamine.     Officer       Malugani   testified   that

Reasoner’s method for manufacturing methamphetamine was “inherently

dangerous,” and that all such labs “were subject to possible

explosions.”

      The government introduced photographs showing that Reasoner

had tried to vent the deadly phosphene gas through a tube into a

one gallon plastic container on the top shelf of a closet that

contained kitty litter.        Among the dangers inherent in such a

make-shift ventilation system are that the phosphene can leak out

or that the system can become overloaded.          The court asked Officer

Malugani if he had “ever heard of one of these labs exploding and

catching a building on fire?”       Officer Malugani responded: “Yes,

sir, many. Yes, sir. They are very, very prone for explosion.”

      Roy Gilfour testified that he is a neighborhood patrol officer

with the Fort Worth Police Department assigned to patrol the area

that included the apartment where Reasoner operated his drug lab.

Based on his knowledge of the area, Officer Gilfour told the court


  1
    Officer Malugani described this protective gear as follows: “We
have full suits that are chemical proof, booties, gloves, hood.”
He also described how the officers wore either an air tank or a
respirator “to keep from breathing the air.”

                                    9
that the apartment where Reasoner operated his methamphetamine lab

was located “10 feet away from the apartment office building.”

Officer Gilfour also told the court that there is a playground and

swimming pool located “directly behind” the office.           Based on his

knowledge    of    the   apartments,   Officer    Gilfour   indicated   that

“there’s a large percentage of children” in the complex.

     Reasoner presented testimony from Angela Springfield, the

Chief Toxicologist with the Tarrant County Medical Examiner’s

Office.     She had reviewed police reports about Reasoner and his

November 7, 2001, arrest for operating his methamphetamine lab.

Springfield testified that in the “red phosphorus” method of making

methamphetamine, one of three things can be used as a solvent:

acetone, ether, or Coleman Fuel.            She did not know which one was

used here.        Springfield was not able to tell what other “caustic

substances” may have been in the apartment.           Springfield told the

court that the “main person at hazard was the cooker himself.”           She

further opined that “unless the minor was within the apartment

itself during the [cooking] process, I don’t see that it is any

great hazard.”      Springfield testified that the two primary dangers

of “red phosphorus” methamphetamine cooking are the release of

phosphene gas and the risk of an explosion.             Springfield opined

that because the amounts of the chemicals reflected in the reports

were “within the limits that a homeowner would have,” there was no

substantial risk created by the lab. She conceded that a homeowner

would not be mixing and using the chemicals the way they were used


                                       10
here.     She said that she did not see anything in the reports to

indicate    there   was   a   open   flame    source    of    ignition    in   the

apartment.    Based on this, she did not see “a great potential” for

an explosion “unless someone walks in with a match.”

     At    the   conclusion    of    the    evidence,   the    district    court

overruled Reasoner’s objection, stating:

     Now, on the risk of harm to the life of a minor, I don’t
     think   there’s   any   question   that  operating   that
     methamphetamine laboratory right in the middle of a large
     apartment complex with people, and particularly children,
     all around created a risk to the life of everybody in the
     complex because of the possibility of a fire and
     explosion that could set other units on fire that could
     spread to other units, and that the fact that poisonous
     gasses [] conceivably could – and more than just
     conceivable,    there’s   certainly   a   rather   strong
     possibility that somebody would be exposed to those
     gasses and in particular the children who might be going
     up and down that stairway, knowing how children are, even
     maybe playing at the top of that stairway from time to
     time. So that in itself is a risk of harm to the life of
     minors, but not as significant a risk as the risk of loss
     of life as a result of a fire and explosion. So I’ll
     overrule that objection.

     The district court then sentenced Reasoner to 210 months’

imprisonment, three years’ supervised release, and a $100 special

assessment.      Reasoner filed a timely notice of appeal.

                                 DISCUSSION

I.   Whether the district court erred in applying a six-level
     enhancement to Reasoner’s sentence pursuant to U.S.S.G.
     § 2D1.1(b)(5)(C).

     On appeal, Reasoner argues that the district court erred in

applying the § 2D1.1(b)(5)(C) six-level sentence enhancement to his

sentence.     This Court reviews the application of the Sentencing


                                       11
Guidelines de novo, and we review the sentencing court’s factual

findings for clear error.      United States v. Simpson, 334 F.3d 453,

455-56 (5th Cir. 2003). A factual finding is not clearly erroneous

as long as it is plausible in light of the record taken as a whole.

Id. at 456.

      Section 2D1.1(b)(5)(C) provides that if an offense involved

the manufacture of methamphetamine and created a substantial risk

of harm to the life of a minor or incompetent, the offense level

should be increased by six levels. Section 2D1.1(b)(5)(B) provides

that if an offense involved the manufacture of methamphetamine and

created a substantial risk of harm to human life (other than a

minor or incompetent) or to the environment, the offense level

should be increased by three levels.          The guideline’s commentary

instructs   that   in   determining    whether    the   offense     created   a

substantial risk of harm to human life or the environment, the

district court shall consider the following factors: (1) the

quantity of any chemicals or hazardous substances found at the

laboratory and the manner in which they were stored; (2) the manner

of disposal of the hazardous or toxic substances and the likelihood

of their release into the environment; (3) the offense’s duration

and   the   size   of   the   manufacturing      operation;   and    (4)   the

laboratory’s location (e.g., whether it is located in a residential

versus a remote area) and the number of human lives enduring a

substantial risk of harm.         § 2D1.1(b)(5)(C), cmt. n.20(A).             A

“minor” is defined as a person who has not yet attained the age of


                                      12
18.   Id. at n.20(B); § 2A3.1, cmt. n.1.

      Reasoner argues that under the guideline factors, there was no

evidence of a substantial risk of harm to a minor.

      Overall, the factors weigh in favor of the government’s case.

Under   the   first    factor,    according      to   county     toxicologist

Springfield, the amount of chemicals found in Reasoner’s apartment

was small and within the limits of what a normal household would

contain, although the mixture of these toxic substances would not

likely be found in a normal household; and according to her

testimony, there was a risk of explosion or fire from a match or

open flame. Likewise, the arresting officer had to hold his breath

and the other officers wore protective clothing, indicating that

immediately upon entering the apartment the fumes were very strong.

There was no evidence presented concerning the method of storage.

Under the second factor, Officer Magulani testified that Reasoner’s

method of disposal of the dangerous fumes using a container of

kitty   litter   was   unsafe   due   to   the   possibility    of   leaks    or

overload.        And   although   Reasoner       factually     contested     the

government’s evidence, there was sufficient evidence for the court

to factually find that Reasoner’s method of making methamphetamine

was inherently dangerous and created a substantial risk of fire or

explosion.        Under   the     third    factor,    Reasoner       presented

Springfield’s testimony indicating the size of the operation was

small, but the government presented testimony to the contrary

indicating an undercover officer had purchased methamphetamine


                                      13
manufactured in Reasoner’s apartment in late August 2001, and

Reasoner had indicated he could manufacture five ounces every few

days.   Finally, under the fourth factor, Sergeant Thorne testified

that the lab was located in a highly populated residential area,

where many people, including minors, would be exposed to any harm

caused by the lab.

       Reasoner cites Simpson, the only published opinion in the

Fifth Circuit addressing this provision, and argues that the

government did not prove that his actions would endanger the life

of a particular minor.     In Simpson, appellant Paul Mills supplied

tanks of anhydrous ammonia to methamphetamine cooks. 334 F.3d at

455.     He   was   convicted   of   “conspiracy   to   manufacture,   and

possession with the intent to distribute, 500 grams or more of

methamphetamine.”     Id. at 454.    One of the locations to which Mills

delivered the tanks was a recreational vehicle parked next to a

cook’s residence.    Id. at 455.     The Court found that Mills had stop

delivering supplies to that cook before the child at issue was born

and therefore no children were present in the cook’s house during

the time Mills supplied the tanks and there was no other evidence

concerning the presence of children where Mill’s delivered tanks.

Id.    The Court then considered the guideline factors, which apply

both to subsection (C), which provides for a six-level enhancement

if there is a substantial risk of harm to minors, and subsection

(B), which provides for a three-level enhancement if there is a

substantial risk of harm to any human life or the environment.         Id.


                                     14
at 456; see § 2D1.1(b)(5)(B) & (C).             The Court held that to

distinguish the two subsections, “the six-level enhancement of

subsection (C) has to be based on specific evidence of a risk of

harm to at least one minor or incompetent.”       Id. at 456.   The Court

determined that because the minor indicated by the government was

not present at the cook’s house during the time Mills delivered

supplies to the cook, Mills could not have reasonably foreseen that

there would be a substantial risk of harm to the “the life of a

particular minor.”2    Id. at 456-59.   However, the Court found that

subsection (B) would apply to Mills because there was a reasonably

foreseeable substantial risk of harm to residents of the cook’s

neighborhood, as well as to the environment.        Id. at 459.

      In the present case there is ample evidence in the record to

demonstrate both that specific children (the baby in the stroller

and the four-year-old child) and children in general (the “large

percentage” of children who lived in the complex) were exposed to

the risks created by Reasoner’s methamphetamine lab.        Accordingly,

the holding in Simpson does not bolster Reasoner’s argument.             In

fact, in Simpson, this Court noted the following about the general

risks   of   a   methamphetamine   laboratory    being   operated   in    a

residential neighborhood:

      [T]he substantial risk of harm that Mills was creating to
      human life generally was reasonably foreseeable to him.
      [The cook’s] property to which Mills repeatedly delivered

  2
   “Reasonable foreseeability” was examined by the Court only
because Mills was being charged as a co-conspirator. See Simpson,
334 F.3d at 458.

                                   15
       tanks of ammonia was located in a residential
       neighborhood, so he was endangering [the cook’s]
       immediate neighbors. It was also reasonably foreseeable
       to Mills that [the cook’s] use of this ammonia to
       manufacture methamphetamine would endanger the local
       environment.

Id. at 459.     All that was missing in Simpson was proof that the

presence of a minor was reasonably foreseeable to Mills.                        Here,

Reasoner operated his lab in an apartment complex with a “high

percentage” of children as residents. Just as Mills in Simpson was

found to be endangering the lab operator’s neighbors, Reasoner was

endangering the occupants of the apartment complex – which included

the baby in the stroller, the four-year-old child, and the “high

percentage” of children who lived near Reasoner. Simpson’s missing

link is present here, and its holding thus provides no reason to

overturn the district court’s imposition of the enhancement.

       Additionally, this case is similar to the Eleventh Circuit

case addressing § 2D1.1(b)(5)(C), United States v. Florence, 333
F.3d 1290   (11th   Cir.   2003).        Florence     was   involved     in     the

manufacture     of   methamphetamine     in       one   room   of   a   hotel    that

contained many other rooms occupied by minors.                 Id. at 1292.        The

methamphetamine lab caught fire at 1:00 a.m., causing many of the

hotel’s occupants, including minors, to evacuate.                   Id.    Florence

appealed the enhancement of his sentence for the offense pursuant

§   2D1.1(b)(5)(C),     arguing   that      the    district    court      failed   to

identify a particular minor who was placed in substantial risk of

harm.    Id.   The court held that the district court did not have to



                                       16
identify a particular minor, and that the district court’s findings

that minors were staying at the hotel and that the fire occurred at

1:00 a.m. when guests would likely be in their rooms justified the

application of § 2D1.1(b)(5)(C) to Florence’s sentence.     Id. at

1293.   The court further determined that even though a particular

minor need not be specified, the district court still must make a

finding that a minor was placed at risk by the defendant’s actions.

Id.

      Unlike Simpson, Florence is factually similar to Reasoner’s

situation because it involved danger to unnamed but yet specific

minors in neighboring hotel rooms, just as Reasoner’s lab involved

danger to unnamed but specific minors in the stairway and in nearby

apartments. See id. at 1292. However, Florence is distinguishable

because a fire that caused the evacuation of many minors actually

occurred in Florence.   See id.    In Reasoner’s case, there was no

fire; but based on the evidence presented, it was not clear error

for the district court to find that the danger of fire or explosion

existed.

      Accordingly, the district court did not err in enhancing

Reasoner’s sentence under Section 2D1.1(b)(5)(C) because Reasoner’s

offense involved the manufacture of methamphetamine and created a

substantial specific risk of harm to the life of the baby in the

stroller and the child at the stairway near his apartment, and a

general risk of harm to the minor children in the apartment

complex.   Therefore, the sentence is affirmed.


                                  17
II.   Whether the district court abused its discretion in denying
      Reasoner’s motion for continuance.

      Reasoner also argues that the district court erred in denying

his third unopposed motion to continue sentencing. Reasoner argues

that he lacked time to prepare and present evidence concerning the

need to retest the items containing methamphetamine that were

listed on the Second Addendum to the PSR.

      Review of the denial of a motion for a continuance is for an

abuse of discretion that results in serious prejudice.            United

States v. Pollani, 146 F.3d 269, 272 (5th Cir. 1998).

      Reasoner’s sentence was reduced in the Second Addendum to the

PSR because the items found in Reasoner’s lab were tested for the

amount of methamphetamine contained in each, and the actual amount

found in some of the items was lower than that listed in the

original PSR.    At sentencing, Reasoner argued that he wished to

have the items retested to determine if the drug amounts should be

further reduced.     In response to Reasoner’s objections to the

second addendum at sentencing, the court reduced one amount of

methamphetamine due to a mathematical error and eliminated another

amount   of   methamphetamine   due   to   the   possible   inclusion   of

wastewater.

      Reasoner asserts that he cannot demonstrate how he was harmed

by the denial of his motion to continue because all of the items

were not retested as he requested.     He offers no proof that the lab

test was incorrect, other than the fact that his sentence was


                                  18
reduced in the Second Addendum to the PSR due to erroneous amounts

of   methamphetamine.      Reasoner   has    not   offered   any   evidence

demonstrating which items should be retested or how he would

benefit at all from retesting.        Therefore, he has not shown that

serious prejudice resulted from the district court’s denial of his

motion to continue.     Accordingly, the district court did not abuse

its discretion in denying the motion.

                                CONCLUSION

      Having carefully reviewed the record of this case and the

parties’ respective briefing, for the reasons set forth above, we

affirm Reasoner’s sentence and hold that the district court did not

abuse   its   discretion   in   denying   Reasoner’s   third   motion   for

continuance.

AFFIRMED.




                                    19